PER CURIAM:
The claimants, Todd E. Shafer and Jerri M. Shafer, seek an award for damage to their vehicle. This matter came on for hearing May 17, 1996. After a hearing, both parties agreed to a stipulation which established the following as fact.
1). The claimants are the owners of a 1991 Pontiac LeMans.
2). On January 14, 1996, the claimants were traveling south on Interstate 79 near mile marker four in Kanawha County.
3). The respondent had taken snow from the shoulder of the roadway and placed it onto the pavement of the interstate to melt.
4). The claimants’ vehicle came in contact with the snow, spun, and ran into a retaining well.
5). As a result of this incident, the claimants’ vehicle sustained damages in the amount of $1,293.30.
The respondent has a duty to use reasonable care and diligence in maintaining roads under all circumstances. Hobbs v. Dept. of Highways, 13 Ct. Cl. 27 (1979).
Based on the foregoing, and the Court’s determination that the claimants were not guilty of negligence which contributed to the loss, the Court finds that the claimants have established liability on behalf of the respondent. Accordingly, the Court makes an award to the claimants in the amount of $1,293.30.
Award of $1,293.30.